RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-5188-15T1

NEW JERSEY DIVISION OF
CHILD PROTECTION AND
PERMANENCY,

        Plaintiff-Respondent,

v.

C.T.,

     Defendant-Appellant.
_________________________________

IN THE MATTER OF E.H.,

     A minor.
_________________________________

              Submitted September 26, 2017 – Decided October 24, 2017

              Before Judges Sumners and Moynihan.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Family Part, Bergen County,
              Docket No. FN-02-0277-15.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Robert W. Ratish, Designated
              counsel, on the brief).

              Christopher S. Porrino, Attorney General,
              attorney for respondent (Andrea M. Silkowitz,
              Assistant Attorney General, of counsel; Mehnaz
              Rahim, Deputy Attorney General, on the brief).
           Joseph E. Krakora, Public Defender, attorney
           for minor (Noel C. Devlin, Assistant Deputy
           Public Defender, of counsel and on the brief).


PER CURIAM

     The Division of Child Protection and Permanency filed this

action charging defendant with emotional abuse and neglect of her

then twelve-year-old daughter E.H., as a result of defendant's

alcohol abuse, threat to attempt suicide while E.H. was present,

and inappropriate parenting behavior.              Following a fact-finding

hearing, Judge Jane Gallina-Mecca issued an order on March 10,

2016, determining that defendant's conduct constituted abuse and

neglect under N.J.S.A. 9:6-8.21(c)(4)(b).

     On appeal, defendant argues the judge failed to consider

evidence   of   E.H.'s   behavioral       issues   and   defendant's    mental

illness.     Defendant also contends the judge erred in relying on

contested testimony and did not consider the reasons defendant

terminated E.H.'s relationship with defendant's allegedly abusive

ex-boyfriend, who was a father figure to E.H. We find insufficient

merit in these arguments to warrant discussion in a written

opinion.   R. 2:11-3(e)(1)(E).

     We affirm substantially for the reasons stated by Judge

Gallina-Mecca    in   her   thorough,       well-reasoned    oral   decision

covering sixty transcript pages.             Her findings were based on


                                      2                                A-5188-15T1
substantial evidence she found credible and, for that reason, we

must defer to those findings.    Cesare v. Cesare, 154 N.J. 394,

411-13 (1974); N.J. Div. of Youth & Family Servs. v. H.B., 375

N.J. Super. 148, 172 (App. Div. 2005).     Finding no principled

reason for second-guessing the judge's findings or the conclusions

drawn from those findings, we reject defendant's arguments.

     Affirmed.




                                3                          A-5188-15T1